 



Exhibit 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT
This FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this “Agreement”) is
entered into as of April 10, 2008 in connection with that certain Credit
Agreement, dated as of September 1, 2006, among SNOWFLAKE WHITE MOUNTAIN POWER,
LLC (“SWMP”), RENEGY, LLC (“Renegy”), RENEGY TRUCKING, LLC (“Renegy Trucking”
and together with Renegy and SWMP, the “Borrowers”), the financial institutions
from time to time party thereto (collectively, the “Lenders”) and COBANK, ACB,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as letter of credit issuer, collateral agent and as a Lender, as
amended (as further amended from time to time, the “Credit Agreement”).
Capitalized terms used herein but not defined shall have the meaning given to
them in the Credit Agreement and section references refer to sections of the
Credit Agreement unless otherwise stated.
WHEREAS, Abitibi has sold the Paper Mill (as defined in the Ground Lease) and
related assets to Catalyst Paper (Snowflake) Inc., a Delaware Corporation
(“Catalyst”) and indirect wholly-owned subsidiary of Catalyst Paper Corporation,
a Canadian corporation (“Catalyst Parent”) pursuant to that certain Asset and
Stock Purchase Agreement, dated as of February 10, 2008, between Abitibi and
Catalyst Parent, which agreement was assigned by Catalyst Parent to Catalyst
pursuant to that certain Assignment and Assumption Agreement between Catalyst
Parent and Catalyst dated as of February 21, 2008; and
WHERAS, in connection with the sale of the Paper Mill and related assets to
Catalyst, Existing Landlord has assigned all rights and obligations of its
contractual arrangements in connection with the Project to Catalyst pursuant to
that certain Assignment and Assumption Agreement, dated as of April 10, 2008,
between Abitibi and Catalyst and Catalyst has assumed such rights and
obligations; and
WHEREAS, the Borrowers have requested that the Required Lenders agree to amend
the Credit Agreement in certain other respects as set forth herein;
NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1. Consent. The Administrative Agent and undersigned Lender(s) hereby consent to
and approve the sale of the Paper Mill and related assets by Abitibi to Catalyst
and the assignment by Abitibi to Catalyst of all lessor obligations with respect
to the Ground Lease, including the Operations Provisions, that certain Consent
and Agreement, dated as of September 1, 2006, by and among Administrative Agent,
Abitibi and, with respect to Sections 1.1(c) and 3 thereof, SWMP (“Consent”),
the Interconnection Agreement and other contractual arrangements in connection
with the Project to, and the assumption of all such obligations by, Catalyst.
2. Waiver. The Administrative Agent and undersigned Lender(s) hereby waive any
Default or Event of Default under the Credit Agreement, including without
limitation, Sections 5.4.8 and 6.12.1 thereto, solely with respect to the
transactions described in Paragraph 1 above.

 

 



--------------------------------------------------------------------------------



 



3. Amendments. The Credit Agreement is hereby amended as follows:
(a) The second sentence of Section 5.22 of the Credit Agreement is hereby
amended to replace the word “Abitibi” with “Catalyst”.
(b) Section 8.1.18 of the Credit Agreement is hereby amended to replace the word
“Abitibi” with “Catalyst” in all instances.
(c) Exhibit A to the Credit Agreement is hereby amended to replace the
definition of “Easements” with the following definition:
“Easements” means the easements granted to SWMP by Abitibi or Catalyst pursuant
to Section 3(i) of the Consent and Agreement, dated as of September 1, 2006
among SWMP, Abitibi and Collateral Agent, as amended by Section 1(b) of that
certain First Amendment to Consent and Agreement, dated as of April 10, 2008,
between Catalyst and Administrative Agent.
(d) Exhibit A to the Credit Agreement is hereby amended to replace the
definition of “Ground Lease” with the following definition:
“Ground Lease” means the Lease Agreement, dated as of September 1, 2005, between
Abitibi and SWMP, as amended by Section 3 of the Consent and Agreement, dated as
of September 1, 2006, among Abitibi, SWMP and Collateral Agent, Amendment No. 2
to Lease Agreement, dated as of August 2, 2007, between Abitibi, SWMP, Amendment
No. 3 to Lease Agreement, dated as of August 23, 2007, between Abitibi and SWMP
and Section 1(b) of the First Amendment to Consent and Agreement, dated as of
April 10, 2008, between Catalyst and SWMP, as assigned to Catalyst pursuant to
that certain Assignment and Assumption Agreement, dated as of April 10, 2008
between Abitibi and Catalyst.
(e) Exhibit A to the Credit Agreement is hereby amended to replace the
definition of “Interconnection Agreement” with the following definition:
“Interconnection Agreement” means the Standard Large Generator Interconnection
Agreement (LGIA), dated as of November 1, 2006, by and among Abitibi, SWMP and
APS, as assigned to Catalyst pursuant to that certain Assignment and Assumption
Agreement, dated as of April 10, 2008 between Abitibi and Catalyst.
(f) The definitions of “Fuel Stockpile” and “Major Project Participants” in
Exhibit A of the Credit Agreement are hereby amended to replace “Abitibi” with
“Catalyst”.
(g) Exhibit A to the Credit Agreement is hereby amended to add the following
definition:

 

2



--------------------------------------------------------------------------------



 



“Catalyst” means Catalyst Paper (Snowflake) Inc., a Delaware corporation.
4. Conditions. The waiver in Paragraph 2 above is conditioned upon the
Administrative Agent’s receipt of (i) the First Amendment to Consent and
Agreement, dated April 10, 2008, between Catalyst and Administrative Agent with
respect to the Consent and (ii) all documentation required by Section 24 of the
Ground Lease and Section 1.3 of the Consent.
5. Representations and Warranties. The Borrowers represent and warrant to the
Administrative Agent and the undersigned Lender(s) as follows:
(a) The representations and warranties made by the Borrowers in Article 4 of the
Credit Agreement and each other Credit Document are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date.
(b) Other than as addressed herein, no Default or Event of Default has occurred
and is continuing.
(c) No Material Adverse Effect has occurred and is continuing.
6. Effect of Agreement. This Agreement, together with each exhibit referred and
attached hereto, constitutes the entire and only understanding and agreement
among the parties, and supersedes all proposals, oral or written, all
negotiations, conversations or discussions among the parties, with respect to
the subject matter hereof. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent.
7. Headings. The headings in this Agreement are for convenience of reference
only and are not part of the substance hereof.
8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to rules of
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).
9. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10. Counterparts. This Agreement may be executed in multiple originals and by
counterpart.
[Signature Page Follows]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS HEREOF, the parties have caused this Agreement to be duly executed by
their officers duly authorized as of the date first above written.

            SNOWFLAKE WHITE MOUNTAIN POWER, LLC,
as Borrower
      By:   /s/ Robert M. Worsley         Robert M. Worsley        Manager     
  RENEGY, LLC,
as Borrower
      By:   /s/ Robert M. Worsley         Robert M. Worsley        Manager     
  RENEGY TRUCKING, LLC,
as Borrower
      By:   /s/ Robert M . Worsley         Robert M. Worsley        Manager     
  COBANK, ACB,
as Administrative Agent and a Lender
      By:   /s/ Dale Keyes         Dale Keyes        Vice President, Energy
Banking Group     

 

4